          Case 2:20-cr-00168-AJS Document 41 Filed 12/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,
                                                           Criminal No. 20-0168
                Plaintiff,                                 ELECTRONICALLY FILED

        v.

 GEORGE ALLEN,

                Defendant.



                      HEARING MEMO – Status Conference via Zoom
                              Date hearing held: 12/10/20
                             Before Judge Arthur J. Schwab

                                       Jonathan Lusty
 Counsel for Government
                                       Patrick K. Nightingale
 Counsel for Defendant
                                       Marsia Balobek
 Court Reporter
                                       BFM/LCK
 Law Clerk/Deputy Clerk
                                       10:28 AM
 Start time
                                       10:38 AM
 End time

                                            NOTED:


The Court schedules a Status Conference or Change of Plea Hearing for 3/30/2021 at 9:30 AM

Defendant to file a Motion for Extension of Time to file Pretrial Motions.
